Citation Nr: 0608142	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  00-16 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for cysts of the left 
arm.  

2.  Entitlement to service connection for cysts of the right 
index finger.  

3.  Entitlement to service connection for cysts of the left 
cheek/jaw.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active service from November 1967 to November 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating determination of 
the Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran appeared at a hearing before a local hearing 
officer in September 2000 and at a hearing before the 
undersigned Law Judge in September 2002.  This matter was 
previously before the Board in July 2003 and November 2004.  

The issue of service connection or a cyst of the left 
jaw/cheek is remanded to the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.



FINDINGS OF FACT

1.  Cysts of the left arm and forearm are not related to 
service. 

2.  A current cyst of the right index finger, or residuals 
thereof, has not been demonstrated.  



CONCLUSIONS OF LAW

1.  Cysts of the left arm, including the forearm, were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1111, 1112, 1113 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  A cyst of the right index finger was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1112, 
1113; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Discussions in the March 2000 rating determination, the July 
2000 statement of the case, the March 2001, March 2002, March 
2004, and August 2005 supplemental statements of the case, 
and the January 2004 and November 2004 VCAA letters, informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in the 
statement of the case, the supplemental statements of the 
case, and in the VCAA letters the appellant was advised of 
the types of evidence VA would assist in obtaining as well as 
the appellant's own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The November 2004 letter notified the veteran of the need to 
submit any pertinent evidence in his possession.  In this 
regard, he was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence, or that he could submit such evidence.  This 
communication served to tell the veteran that he should 
furnish any pertinent evidence in his possession.  The 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA required notice should 
generally be provided prior to the initial denial.  The Court 
subsequently held that a claimant would generally not be 
prejudiced by delayed notice.  Here there is no evidence or 
contention that the veteran was prejudiced by the delayed 
notice.

If the veteran had submitted additional evidence 
substantiating his claim following VCAA notice, he would have 
received the same benefit as if he submitted the evidence 
prior to initial adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All pertinent service medical, VA, and private 
treatment records have been obtained.  The veteran was also 
afforded several VA examinations.  The requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), 
veteran's who served in Vietnam during the Vietnam War, are 
presumed to have been exposed to herbicide agents such as 
Agent Orange, and if listed diseases become manifest they are 
presumed to have been incurred as the result of such 
exposure.

The list of diseases associated with exposure to certain 
herbicide agents includes acute and subacute chloracne or 
other acneform disease consistent with chloracne, and 
porphyria cutanea tarda.  38 C.F.R. § 3.307(a)(6).  The 
veteran did not serve in Vietnam, thus, exposure to Agent 
Orange is not presumed.


Cysts of the Left Arm

A review of the veteran's service medical records reveals 
that there were no complaints or findings of cysts of the 
left arm, including the forearm.  At the time of the 
veteran's October 1971 service separation examination, there 
were no complaints or findings of a skin disorder.  Cysts of 
the left arm, including the left forearm, were not noted on 
the summary of defects and diagnoses portion of the 
examination.  

In March 1978, the veteran had a lipoma removed from his left 
arm.  In November 1999, the veteran was seen with complaints 
of recurrent cysts in the left forearm.  

At his September 2000 hearing, the veteran testified to his 
belief that cysts could have started as a result of being 
exposed to Agent Orange (AO) when working as an aircraft 
mechanic while stationed in the Philippines.  

At the time of his September 2002 hearing, the veteran again 
expressed his belief that his cysts were related to service.  

In August 2003, a lipoma was removed from the veteran's left 
forearm.  

In conjunction with the Board's July 2003 remand, the veteran 
was afforded a VA examination in February 2004.

At the time of the examination, the veteran reported that he 
had had some subcutaneous lesions/cysts removed over his arm 
and left forearm, probably in 1978/79 and again in August 
2003.  

The examiner noted that the veteran had had an excision of a 
lipoma of the left arm done in March 1978 and had had lipomas 
of the left forearm and arm removed in August 2003.  

Physical examination revealed scars over the left arm and 
forearm from the removals in 1978 and 2003.  A diagnosis of 
status post excision of lipoma, left arm, in March 1978 and 
August 2003, and status post excision of lipoma, left 
forearm, in August 2003, was rendered.  The examiner noted 
that lipomas were benign tumors that were composed of fat 
cells.  He further indicated that lipomas were located in the 
subcutaneous tissue and less commonly in internal organs.  
The examiner stated that the veteran's lipomas were not 
related to his ganglion cysts. 

Service connection is not warranted for cysts of the left arm 
or forearm.  The veteran was not found to have lipomas of the 
left arm, including the forearm, in service or within close 
proximity to service.  The first objective medical finding of 
a lipoma of the left arm did not occur until March 1978, more 
than six years after the veteran's separation from service.  

While the veteran has expressed his belief that the lipomas 
of his left arm and forearm are of service origin, including 
as a result of exposure to AO, he, as a lay person, is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  

There is no competent evidence linking cysts to in-service AO 
exposure.  In fact, the only competent opinion, that of the 
February 2004 VA examiner is against the claim.  The examiner 
concluded that the veteran's lipomas were not related to his 
inservice ganglion cysts.  

Therefore, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  The claim is 
therefore, denied.  38 U.S.C.A. § 5107(b).

Ganglion Cyst of the Right Index Finger

The veteran's service medical records reveal that at the time 
of a June 1970 outpatient visit, he was noted to have a 
ganglion on the extensor tendon of the second digit of the 
right hand.  

In an October 1999 statement in support of claim, the veteran 
reported having a ganglion cyst on his right index finger.

At the time of a November 1999 outpatient visit, the veteran 
was noted to be there for recurrent pain associated with 
recurrent cysts on his body.  The veteran was noted to have a 
cyst on his right index finger.  

At his September 2002 hearing, the veteran stated that he had 
complained of a cyst on his right index finger when being 
treated at the VA medical center.  

However, at the time of the most recent VA examination, 
performed in February 2004, the veteran was not found to have 
a ganglion cyst on his right index finger or residuals 
thereof.  

Service connection is not warranted for a cyst of the right 
index finger or residuals thereof.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. §§ 1110, 1131; see 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the 
VA's and the United States Court of Appeals for Veterans 
Claims interpretation of section 1110 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); See also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

The objective medical findings do not reveal that the veteran 
currently has a cyst of the right index finger or residuals 
thereof.  

While the Board is sympathetic to the veteran's beliefs, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.



ORDER

Service connection for cysts of the left arm, to include the 
left forearm, is denied.  

Service connection for a cyst of the right index finger, or 
residuals thereof, is denied.  


REMAND

With regard to the veteran's claim of service connection for 
a cyst of the left cheek/jaw, the Board notes that the 
veteran was found to have a nodule of his left cheek/jaw in 
April 2003.  While the Board notes that the veteran had 
lipomas excised from his left arm in August 2003 which were 
diagnosed as lipomas, it does not appear that the lesion on 
the veteran's cheek/jaw was removed or biopsied.  It also 
does not appear that the lesion on the veteran's left 
cheek/jaw was addressed by the February 2004 VA examiner as 
was required in the July 2003 Board remand.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance."  Id.

Accordingly, this matter is remanded for the following:  

1.  The veteran should be scheduled for a 
VA examination to determine the etiology 
of any lesion/growth on the veteran's 
left cheek/jaw.  All indicated tests and 
studies should be performed and all 
findings should be reported in detail.  
The claims folder should be made 
available to the examiner.  

The examiner should state whether it is 
at least as likely as not (50 percent 
probability or greater) that the skin 
lesion/growth on the veteran's cheek/jaw 
is related to his period of service or is 
related to the ganglion cysts for which 
service connection is currently in 
effect.  The examiner is requested to 
provide a rationale for all opinions.  

2.  After completion of the above, the 
AMC or RO should re-adjudicate the claim 
and if it remains denied, issue a 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


